Case 1:16-cr-00041-JPJ-PMS Document 1334 Filed 05/11/20 Page 1 of 1 Pageid#: 15683

         4t.T.
             NT*+J                                        U.S.D epartm entofJustice
       *AP           @fA
                      *

        N*tRexv o                                         FederalBureau ofPrisons

                                                          FederalCorrectionalInstitution


      O' ceoft
             heWarden                                      1299& SeasideAvenue
                                                           TerminalIslanti CA 90733

                                                           April 30,



      The Honorable James P. Jones                                 CEERK'SOFFICEU.S,DISTRICTCOURT
      l8O West Main Streef                                                           AT ABINGDON,VA
      Abingdon, Virginia 24210                                                             FILED
                                                                - .- - - .
                                                                                       gAy
                                                                                         .-j-j-jjy        ..
                                                                                                           -     -- ..
             '

      RE: clu:, stephen                                                              zuuAc D 1.v,LR
                                                                                           .

                 Register Number: 21579-084
                 Docket Number: DVAW116CR000041-003                                  sv: j       k
  '
                                                                                               Tj L
      Dear Judge Jones:

            This is to inform you that Stephen Cino, Register Number
      21579-084, passed away on Apri1'29, 2020, at approximately 7:55
      The preliminary cause of death is cardiorespiratory arrest.

           Mr. Cino was sentenced on April 12, 2018, to a term of 292 months
      imprisonment for Conspiracy to Distribute Oxycodone, Buprenorphine and
      500 Grams or more of Methamphetamine and Use of a Communication Facility
      in Distributing a Controlle; Substance, and Cönspiracy to Commit Money
      Laundering.    Mr. Cino was serving his sentence at                                the    Federal
      Correctional Institution, Terminal Island, California .

            The purpose of this correspondence is to provide you with the above
      information. However, if any additional information is required, please
      do not hesitate to contact me at (310) 831-896t.
                                                           incerely,
                                                      .                      c
                                                                                 K



                                                          Felicia Ponce
                                                          Warden


                                                                                 Chambem ofJudgeJone:
                                                                                       RECEIVED

                                                                                         Qlï - ? 2222
                                                                                     UnltedState:DlstrlctCourt
  Cc: ïnited States District Judge                                                        Abingdon,Virginia
             Chief, United States Probation Officer
             United States Attorney
             Regional Director
